DETAILED ACTION
This office action is a response to the application 17/176,737 filed on February 16, 2021.
Claims 1-15 are pending.
Claims 1-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,369,918 and Claims 1-14 of U.S. Patent No. 9,844,075 in view of Sherman U.S. Patent 7,161,951, hereinafter Sherman.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant application are obvious variations of the claims of the Patent. The table below shows only Example (sample) of Claims 1, 6 and 11 which correspond to Claims 1-12 of U.S. Patent No. 9,369,918 and Claims 1-14 of U.S. Patent No. 9,844,075 with underlined differences.

Present Claims
US 9,369,918
US 9,844,075
1. A method for use in a station (STA), the method comprising: receiving, by the STA configured to maintain a first Network Allocation Vector (NAV) and a second NAV, a Contention Free-End (CF-End) frame; resetting, on a condition that the CF-End frame is received from another STA in a first Basic Service Set (BSS) with which and resetting, on a condition that the CF-End frame is received from another STA in a second BSS that is different than the first BSS with which the STA is associated, the second NAV.
wherein the CF-End frame includes a duration field and a basic service set identifier (BSSID) field indicating a medium access control (MAC) address associated with an access point (AP), wherein the BSSID field includes an individual/group bit; and on a condition that the individual/group bit of the BSSID field has a value of one (1), determining that a scrambling sequence of the CF-End frame indicates a bandwidth associated with a transmit opportunity (TXOP) being truncated by the second WTRU and resetting the NAV.
generating a contention free (CF)-End frame that includes a duration field and a basic service set identifier (BSSID) field indicating a medium access control (MAC) address associated with an access point (AP), wherein the BSSID field includes an individual/group bit; on a condition that a transmit opportunity (TXOP) is being truncated, setting the individual/group bit of the BSSID field to a value of one (1), and setting a scrambling sequence associated with the CF-End frame to indicate a bandwidth associated with the TXOP being truncated by the first WTRU; and transmitting the CF-End frame to enable a second WTRU receiving the CF-End frame to set a network allocation vector (NAV).


and reset, on a condition that the CF-End frame is received from another STA in a second BSS that is different than the first BSS with which the STA is associated, the second NAV.
wherein the CF-End frame includes a duration field and a basic service set identifier (BSSID) field that indicates a medium access control (MAC) address associated with an access point (AP), wherein the BSSID field includes an individual/group bit; wherein on a condition that the individual/group bit of the BSSID field has a value of one (1), the processor is further configured to determine that a scrambling sequence of the CF-End frame indicates a bandwidth associated with a transmit opportunity (TXOP) being truncated by the second WTRU and reset the NAV.
generate a contention free (CF)-End frame that includes a duration field and a basic service set identifier (BSSID) field that indicates a medium access control (MAC) address associated with an access point (AP), wherein the BSSID field includes an individual/group bit; wherein on a condition that a transmit opportunity (TXOP) is being truncated, setting the individual/group bit of the BSSID field to a value of one (1), and setting a scrambling sequence associated with the CF-End frame to indicate a bandwidth associated with the TXOP being truncated by the first WTRU; and a transmitter configured to transmit the CF-End frame to enable a 
and update, on a condition that the packet is received from another STA in a second BSS that is different than the first BSS with which the STA is associated, the second NAV.
wherein the CF-End frame includes a duration field and a basic service set identifier (BSSID) field that indicates a medium access control (MAC) address associated with an access point (AP), wherein the BSSID field includes an individual/group bit; wherein on a condition that the individual/group bit of the BSSID field has a value of one (1), the processor is further configured to determine that a scrambling sequence of the CF-End frame indicates a bandwidth associated with a transmit opportunity (TXOP) being truncated by the second WTRU and reset the NAV.
generate a contention free (CF)-End frame that includes a duration field and a basic service set identifier (BSSID) field that indicates a medium access control (MAC) address associated with an access point (AP), wherein the BSSID field includes an individual/group bit; wherein on a condition that a transmit opportunity (TXOP) is being truncated, setting the individual/group bit of the BSSID field to a value of one (1), and setting a scrambling sequence associated with the CF-End frame to indicate a bandwidth associated with the TXOP being truncated by the first WTRU; and a transmitter configured to transmit the CF-End frame to enable a second WTRU receiving the CF-End frame to set a network allocation vector (NAV).


	
Regarding Claim 1, 6 and 11, Claims 1-12 of U.S. Patent No. 9,369,918 and Claims 1-14 of U.S. Patent No. 9,844,075 disclose the limitations of Claim 1, 6 and 11 including reception and transmission of a contention free-end (CF-end) frame and maintaining of a network allocation vector in a basic service set including resetting or updating a network allocation vector but fail to disclose maintaining a second NAV and resetting (updating), on a condition that the CF-END frame is received from another STA in a second BSS that is different than the first BSS with which the STA is associated, the second NAV.
	However, Sherman teaches maintain a second NAV and resetting (updating), on a condition that the CF-END frame is received from another STA in a second BSS that is different 
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the teachings of Claims 1-12 of U.S. Patent No. 9,369,918 and Claims 1-14 of U.S. Patent No. 9,844,075 with the teachings of Sherman. Sherman provides a solution for enhancing quality of service (QoS) and efficiently controlling WLAN access (Sherman Abstract; Column 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cervello et al. U.S. Patent Application Publication 2002/0071448, hereinafter Cervello, in view of Sherman U.S. Patent 7,161,951, hereinafter Sherman.

Regarding Claim 1, Cervello discloses a method for use in a station (STA) (Abstract; Figure 1 and 4; Paragraph [0020-0026]), the method comprising: 
receiving, by the STA configured to maintain a first Network Allocation Vector (NAV) and a second NAV(Paragraph 0020-0025, 0033-0035 and 0041-0044] The MAC protocol includes hardware or software for utilizing request-to-send (RTS)/clear-to-send(CTS) exchange during CFPs to avoid potential collision from STAs in overlapping BSSs and hardware or software for providing overlapping network allocation vectors (ONAV) in addition to a network 
Cervello discloses the maintain of a first and second network allocation vector and briefly discloses maintaining and updating the NAVs based on packets received (Cervello Paragraph [0041-0044]) but fails to explicitly disclose a Contention Free-End (CF-End) frame; resetting, on a condition that the CF-End frame is received from another STA in a first Basic Service Set (BSS) with which the STA is associated, the first NAV; and resetting, on a condition that the CF-End frame is received from another STA in a second BSS that is different than the first BSS with which the STA is associated, the second NAV (Sherman Abstract; Figure 1; Column 5 [Line 63] -Column 8 [Line 50] Each STA maintains a single CFP NAV counter corresponding to the BSS of the STA. CFP parameter values for each respective BSSID are received from a Beacon frame or a Probe Response frame broadcast by the BSS associated with the counter. When a BSSID is received and no CFP NAV counter has been assigned, and the STA has sufficient resources for creating a new CFP NAV counter, the STA sets up a new CFP NAV counter for the new BSSID. Each CFP NAV counter maintained by a STA is automatically set (i.e., recurring set) for the beginning of every CFP. When a CF-End frame for a particular BSSID is received by a STA, the CFP NAV counter corresponding to the BSSID of the received CF-End frame is reset); That is a first NAV is updated based on a condition the packet is received from another station in the same basic service set and a second different NAB is updated if the packet received is from a station in a second BSS that is different than the first BSS that the station belongs to). 
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the teachings of Cervello with the teachings of Sherman. Sherman provides a 

Regarding Claim 2, Cervello in view of Sherman disclose the method of Claim 1. Cervello in view of Sherman further disclose determining, on a condition that at least one of the first NAV or the second NAV is not reset or non-zero, that a medium is not available (Cervello Paragraph [0041-0043] Non-zero NAV in which the station will not initiate transmission until the Nab and ONAB is zero and the medium is available Sherman Column 1 [Line 54-60] and Column 5 [Line 63] – Column 6 [Line 13]).

Regarding Claim 3, Cervello in view of Sherman disclose the method of Claim 1. Cervello in view of Sherman further disclose wherein the CF End frame includes an indication of a first BSSID that is associated with the first BSS or an indication of a second BSSID that is associated with a second BSS (Cervello Paragraph [0041-0044] ONAV for overlapping BSS and NAV for BSS of the station in which both are maintained to avoid collision; Sherman Column 2 [Line 23-32]l Column 6 [Line 60] – Column 7 Each STA maintains a single CFP NAV counter corresponding to the BSS of the STA. Each CFP NAV counter, whether dedicated or assignable, is set at the start of a CFP for the corresponding BSSID for the particular CFP NAV counter. When a BSSID is received and no CFP NAV counter has been assigned, and the STA has sufficient resources for creating a new CFP NAV counter, the STA sets up a new CFP NAV counter for the new BSSID. When a CF-End frame for a particular BSSID is received by a STA, the CFP NAV counter corresponding to the BSSID of the received CF-End frame is reset).

Regarding Claim 4, Cervello in view of Sherman disclose the method of Claim 3. Cervello in view of Sherman further disclose determining, based on the first BSSID, that the first CF End frame is associated with the first BSS; and determining, based on the second BSSID, that the second CF End frame is not associated with the first BSS (Cervello Paragraph [0041-0044] ONAV for overlapping BSS and NAV for BSS of the station in which both are maintained to avoid collision; Sherman Column 6 [Line 60] – Column 7 Each STA maintains a single CFP NAV counter corresponding to the BSS of the STA. Each CFP NAV counter, whether dedicated or assignable, is set at the start of a CFP for the corresponding BSSID for the particular CFP NAV counter. When a BSSID is received and no CFP NAV counter has been assigned, and the STA has sufficient resources for creating a new CFP NAV counter, the STA sets up a new CFP NAV counter for the new BSSID. When a CF-End frame for a particular BSSID is received by a STA, the CFP NAV counter corresponding to the BSSID of the received CF-End frame is reset). 

Regarding Claim 5, Cervello in view of Sherman disclose the method of Claim 1. Cervello in view of Sherman further disclose wherein the first NAV is a BSS NAV and the second NAV is a non-BSS NAV (Cervello Abstract; Paragraph [0022-0025] NAV for BSS and overlapping NAV for overlapping BSSs not belonging to the station; Sherman Column 1 [Line 61] – Column 2 [Line 23] Basic Service set of the station and other non-BSS of the station; Column 6 [Line 60] - Column  9 [Line 5] NAV counter for the basic service set and creation of a new CFP NAV counter for a new BSSID and Transmission Suppression (TxSup) NAV counter).

Regarding Claim 6, Cervello discloses a station (STA) (Abstract; Figure 1 and 4; Paragraph [0020-0026]) comprising: 

Cervello discloses the maintain of a first and second network allocation vector and briefly discloses maintaining and updating the NAVs based on packets received (Cervello Paragraph [0041-0044]) but fails to explicitly disclose a transceiver configured to receive a Contention Free-End (CF-End) frame, wherein the processor and the transceiver are configured to: reset, on a condition that the CF-End frame is received from another STA in a first Basic Service Set (BSS) with which the STA is associated, the first NAV; and reset, on a condition that the CF-End frame is received from another STA in a second BSS that is different than the first BSS with which the STA is associated, the second NAV.
However, Sherman more specifically teaches a transceiver configured to receive a Contention Free-End (CF-End) frame, wherein the processor and the transceiver are configured to: reset, on a condition that the CF-End frame is received from another STA in a first Basic Service Set (BSS) with which the STA is associated, the first NAV; and reset, on a condition that the CF-End frame is received from another STA in a second BSS that is different than the first BSS with which the STA is associated, the second NAV (Sherman Abstract; Figure 1; Column 5 [Line 63] -Column 8 [Line 50] Each STA maintains a single CFP NAV counter corresponding to the BSS of the STA. CFP parameter values for each respective BSSID are received from a 
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the teachings of Cervello with the teachings of Sherman. Sherman provides a solution for enhancing quality of service (QoS) and efficiently controlling WLAN access (Sherman Abstract; Column 1-3).

Regarding Claim 7, Cervello in view of Sherman disclose the STA of Claim 6. Cervello in view of Sherman further disclose wherein the processor and the transceiver are further configured to determine, on a condition that at least one of the first NAV or the second NAV vector is not reset or non-zero, that a medium is not available (Cervello Paragraph [0041-0043] Non-zero NAV in which the station will not initiate transmission until the Nab and ONAB is zero and the medium is available Sherman Column 1 [Line 54-60] and Column 5 [Line 63] – Column 6 [Line 13]).

Regarding Claim 8, Cervello in view of Sherman disclose the STA of Claim 6. Cervello in view of Sherman further disclose wherein the CF End frame includes an indication of a first BSSID that is associated with the first BSS or an indication of a second BSSID that is associated with a second BSS (Cervello Paragraph [0041-0044] ONAV for overlapping BSS and NAV for BSS of the station in which both are maintained to avoid collision; Sherman Column 2 [Line 23-32]l Column 6 [Line 60] – Column 7 Each STA maintains a single CFP NAV counter corresponding to the BSS of the STA. Each CFP NAV counter, whether dedicated or assignable, is set at the start of a CFP for the corresponding BSSID for the particular CFP NAV counter. When a BSSID is received and no CFP NAV counter has been assigned, and the STA has sufficient resources for creating a new CFP NAV counter, the STA sets up a new CFP NAV counter for the new BSSID. When a CF-End frame for a particular BSSID is received by a STA, the CFP NAV counter corresponding to the BSSID of the received CF-End frame is reset).

Regarding Claim 9, Cervello in view of Sherman disclose the STA of Claim 8. Cervello in view of Sherman further disclose wherein the processor and the transceiver are further configured to: determine, based on the first BSSID, that the first CF End frame is associated with the first BSS; and determine, based on the second BSSID, that the second CF End frame is not associated with the first BSS (Cervello Paragraph [0041-0044] ONAV for overlapping BSS and NAV for BSS of the station in which both are maintained to avoid collision; Sherman Column 6 [Line 60] – Column 7 Each STA maintains a single CFP NAV counter corresponding to the BSS of the STA. Each CFP NAV counter, whether dedicated or assignable, is set at the start of a CFP for the corresponding BSSID for the particular CFP NAV counter. When a BSSID is received and no CFP NAV counter has been assigned, and the STA has sufficient resources for creating a 

Regarding Claim 10, Cervello in view of Sherman disclose the STA of Claim 6. Cervello in view of Sherman further disclose wherein the first NAV is a BSS NAV and the second NAV is a non-BSS NAV (Cervello Abstract; Paragraph [0022-0025] NAV for BSS and overlapping NAV for overlapping BSSs not belonging to the station; Sherman Column 1 [Line 61] – Column 2 [Line 23] Basic Service set of the station and other non-BSS of the station; Column 6 [Line 60] - Column  9 [Line 5] NAV counter for the basic service set and creation of a new CFP NAV counter for a new BSSID and Transmission Suppression (TxSup) NAV counter).

Regarding Claim 11, Cervello discloses a station (STA) (Abstract; Figure 1 and 4; Paragraph [0020-0026]) comprising: 
a processor configured to maintain a first Network Allocation Vector (NAV) and a second NAV (Paragraph 0020-0025, 0033-0035 and 0041-0044] The MAC protocol includes hardware or software for utilizing request-to-send (RTS)/clear-to-send(CTS) exchange during CFPs to avoid potential collision from STAs in overlapping BSSs and hardware or software for providing overlapping network allocation vectors (ONAV) in addition to a network allocation vector (NAV), the ONAV included to facilitate the effectiveness of the hardware or software for utilizing).
Cervello discloses the maintain of a first and second network allocation vector and briefly discloses maintaining and updating the NAVs based on packets received (Cervello Paragraph 
However, Sherman more specifically teaches a transceiver configured to receive a packet, wherein the processor and the transceiver are configured to: update, on a condition that the packet is received from another STA in the first Basic Service Set (BSS) with which the STA is associated, the first NAV; and update, on a condition that the packet is received from another STA in a second BSS that is different than the first BSS with which the STA is associated, the second NAV (Sherman Abstract; Figure 1; Column 5 [Line 63] -Column 8 [Line 50] Each STA maintains a single CFP NAV counter corresponding to the BSS of the STA. CFP parameter values for each respective BSSID are received from a Beacon frame or a Probe Response frame broadcast by the BSS associated with the counter. When a BSSID is received and no CFP NAV counter has been assigned, and the STA has sufficient resources for creating a new CFP NAV counter, the STA sets up a new CFP NAV counter for the new BSSID. Each CFP NAV counter maintained by a STA is automatically set (i.e., recurring set) for the beginning of every CFP. When a CF-End frame for a particular BSSID is received by a STA, the CFP NAV counter corresponding to the BSSID of the received CF-End frame is reset); That is a first NAV is updated based on a condition the packet is received from another station in the same basic service set and a second different NAB is updated if the packet received is from a station in a second BSS that is different than the first BSS that the station belongs to). 


Regarding Claim 12, Cervello in view of Sherman disclose the STA of Claim 11. Cervello in view of Sherman further disclose wherein the processor and the transceiver are further configured to determine, on a condition that at least one of the first NAV or the second NAV vector is not zero, that a medium is not available (Cervello Paragraph [0041-0043] Non-zero NAV in which the station will not initiate transmission until the Nab and ONAB is zero and the medium is available Sherman Column 1 [Line 54-60] and Column 5 [Line 63] – Column 6 [Line 13]).

Regarding Claim 13, Cervello in view of Sherman disclose the STA of Claim 11. Cervello in view of Sherman further disclose wherein the packet includes an indication of a first BSSID that is associated with the first BSS or an indication of a second BSSID that is associated with the second BSS (Cervello Paragraph [0041-0044] ONAV for overlapping BSS and NAV for BSS of the station in which both are maintained to avoid collision; Sherman Column 2 [Line 23-32]l Column 6 [Line 60] – Column 7 Each STA maintains a single CFP NAV counter corresponding to the BSS of the STA. Each CFP NAV counter, whether dedicated or assignable, is set at the start of a CFP for the corresponding BSSID for the particular CFP NAV counter. When a BSSID is received and no CFP NAV counter has been assigned, and the STA has sufficient resources for creating a new CFP NAV counter, the STA sets up a new CFP NAV 

Regarding Claim 14, Cervello in view of Sherman disclose the STA of Claim 13. Cervello in view of Sherman further disclose wherein the processor and the transceiver are further configured to: determine, based on the first BSSID, that the packet is associated with the first BSS; and determine, based on the second BSSID, that the packet is not associated with the first BSS (Cervello Paragraph [0041-0044] ONAV for overlapping BSS and NAV for BSS of the station in which both are maintained to avoid collision; Sherman Column 6 [Line 60] – Column 7 Each STA maintains a single CFP NAV counter corresponding to the BSS of the STA. Each CFP NAV counter, whether dedicated or assignable, is set at the start of a CFP for the corresponding BSSID for the particular CFP NAV counter. When a BSSID is received and no CFP NAV counter has been assigned, and the STA has sufficient resources for creating a new CFP NAV counter, the STA sets up a new CFP NAV counter for the new BSSID. When a CF-End frame for a particular BSSID is received by a STA, the CFP NAV counter corresponding to the BSSID of the received CF-End frame is reset).

Regarding Claim 15, Cervello in view of Sherman disclose the STA of Claim 11. Cervello in view of Sherman further disclose wherein the first NAV is a BSS NAV and the second NAV is a non-BSS NAV (Cervello Abstract; Paragraph [0022-0025] NAV for BSS and overlapping NAV for overlapping BSSs not belonging to the station; Sherman Column 1 [Line 61] – Column 2 [Line 23] Basic Service set of the station and other non-BSS of the station; 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414